— Appeal by petitioner from a judgment of the Supreme Court, Kings County (Composto, J.), dated April 30,1982, dismissing a proceeding to review a determination of the respondent Superintendent of Banks, which granted an application of the Island Check Cashing Corp. for permission to change its location. Judgment affirmed, with $50 costs and disbursements. The record establishes that the respondent Superintendent of Banks conducted an investigation to insure that the “convenience and advantage of the area” would be promoted by the change in location in question and she rationally based her decision thereon (see Banking Law, § 369, subd 1). The determination was neither arbitrary nor capricious (see Matter of Pell v Board of Educ., 34 NY2d 222). Mollen, P. J., Damiani, Lazer and Mangano, JJ., concur.